Case 3:18-cr-04683-GPC Document 237-1 Filed 06/09/21 PageID.2420 Page 1 of 4




  1 Gary S. Lincenberg - State Bar No. 123058
       glincenberg@birdmarella.com
  2 Nicole R. Van Dyk - State Bar No. 261646
       nvandyk@birdmarella.com
  3 Darren L. Patrick - State Bar No. 310727
       dpatrick@birdmarella.com
  4 BIRD,  MARELLA, BOXER, WOLPERT, NESSIM,
    DROOKS, LINCENBERG & RHOW, P.C.
  5 1875 Century Park East, 23rd Floor
    Los Angeles, California 90067-2561
  6 Telephone:  (310) 201-2100
    Facsimile: (310) 201-2110
  7
    Attorneys for Defendant Petr Pacas
  8
  9                              UNITED STATES DISTRICT COURT
10                            SOUTHERN DISTRICT OF CALIFORNIA
11
12 UNITED STATES OF AMERICA,                              CASE NO. 18-CR-4683-GPC-4
13                      Plaintiff,                        DECLARATION OF DARREN L.
                                                          PATRICK IN SUPPORT OF
14                vs.                                     UNOPPOSED MOTION FOR
                                                          ORDER APPROVING TRAVEL
15 PETR PACAS,                                            REQUEST
16                      Defendant.                        Filed Concurrently with Unopposed
                                                          Motion for Order Approving Travel
17                                                        Request; and [Proposed] Order
18
                  I, Darren L. Patrick, declare as follows:
19
                  1.    I am an active member of the Bar of the State of California and an
20
      associate at Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow, A
21
      Professional Corporation, attorneys of record for Defendant Petr Pacas in this
22
      action. I make this declaration in support of Mr. Pacas’s Unopposed Motion for
23
      Order Approving Travel Request. Except for those matters stated on information
24
      and belief, I make this declaration based upon personal knowledge and, if called
25
      upon to do so, I could and would so testify.
26
                  2.    On June 7, 2021, my colleague Nicole Van Dyk, a principal of my firm
27
      whose application to appear in this Court is now pending, emailed Pretrial Services
28
      3723008.1
                                                      1                     Case No. 18-CR-4683-GPC-4
                                      DECLARATION OF DARREN L. PATRICK
Case 3:18-cr-04683-GPC Document 237-1 Filed 06/09/21 PageID.2421 Page 2 of 4




  1 Officer Russell Parris to ask if he would approve a bond modification allowing Mr.
  2 Pacas to travel to the Czech Republic to visit his family in June of 2021, with a
  3 return date on or before July 15, 2021. Mr. Russell expressed no objection, so long
  4 as Mr. Pacas provides to Pretrial Services his itinerary in advance and calls his
  5 Pretrial Services Officer prior to departure and immediately upon return.
  6               3.    On June 8, 2021, Assistant United States Attorney Sabrina Feve
  7 advised defense counsel by email that the government has no objection to Mr.
  8 Pacas’s travel request.
  9               4.    A true and correct copy of defense counsel’s correspondence with
10 Russell Parris and Sabrina Feve is attached as Exhibit A to this declaration.
11                I declare under penalty of perjury that the foregoing is true and correct.
12
13 Date: June 9, 2021                                  s/ Darren L. Patrick
                                                       Darren L. Patrick
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      3723008.1
                                                      2                       Case No. 18-CR-4683-GPC-4
                                      DECLARATION OF DARREN L. PATRICK
Case 3:18-cr-04683-GPC Document 237-1 Filed 06/09/21 PageID.2422 Page 3 of 4




  1                                  CERTIFICATE OF SERVICE
  2               Counsel for Defendant certifies that the foregoing pleading has been
  3 electronically served on the following parties by virtue of their registration with the
  4 CM/ECF system:
  5                                           Ashley E. Goff
  6                                      Assistant U.S. Attorney
  7                                   Email: ashley.goff@usdoj.gov
  8
  9                                          Sabrina L. Feve
10                                       Assistant U.S. Attorney
11                                       sabrina.feve@usdoj.gov
12
13                                         Melanie K. Pierson
14                                       Assistant U.S. Attorney
15                                     melanie.pierson@usdoj.gov
16
17                                          Candina S. Heath
18                                      U.S. Department of Justice
19                                  Email: candina.heath2@usdoj.gov
20
21
22
23
24
25
26
27
28
      3723008.1
                                                     3                    Case No. 18-CR-4683-GPC-4
                                     DECLARATION OF DARREN L. PATRICK
Case 3:18-cr-04683-GPC Document 237-1 Filed 06/09/21 PageID.2423 Page 4 of 4




  1 DATED: June 9, 2021              Respectfully submitted,
  2
                                     Gary S. Lincenberg
  3                                  Nicole R. Van Dyk
                                     Darren L. Patrick
  4
                                     Bird, Marella, Boxer, Wolpert, Nessim,
  5                                  Drooks, Lincenberg & Rhow, P.C.
  6
  7
                                     By:         s/ Darren L. Patrick
  8
                                                       Darren L. Patrick
  9                                        Attorneys for Defendant Petr Pacas
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      3723008.1
                                            4                   Case No. 18-CR-4683-GPC-4
                            DECLARATION OF DARREN L. PATRICK
